DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim language requiring “said yarns have a total fineness of 1000 dtex or lower” is not supported by the original disclosure because the specification fails to explicitly or implicitly disclose that the claimed range. The specification only discloses a range from 100 to 1500 dtex, preferably from 200 to 1300 dtex, and more preferably from 250 to 1000 dtex (Page 6 lines 8-13). Accordingly, there is no support for the entire claimed range of 1000 dtex or lower, in particular for any value lower than 100 dtex. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, the phrase “said yarns are untwisted, singly twisted or both” is unclear. It is unclear how a yarn can be both untwisted and singled twisted at the same time. For the purposes of examination, the examiner assumes that the yarns are either untwisted or singly twisted. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 5, 7, 9, 12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (US 2019/0358921).

Regarding claims 1 and 9, Rigo discloses a two-wheeled vehicle tire (i.e. bicycle-tire) reinforcing ply (Figs. 1-2: 10) ([0002]), comprising: a woven fabric (Figs. 1-2, 5: 26) comprising reinforcing elements consisting of polyvinyl alcohol-series fiber yarns ([0044], [0050], [0059], [0298]), wherein each of the yarns includes a plurality of single fibers having an average fiber diameter between 5 and 20 μm ([0045]), which falls within and overlaps with the claimed range of 45 µm or smaller. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for an average fiber diameter of the single fibers. 
Rigo further discloses a two-wheeled vehicle tire (i.e. bicycle-tire) ([0002]), comprising: a tread part (Figs. 1-2: 58) provided to a ground contact surface of the bicycle tire; and a carcass part (Figs. 1-2: 53) provided inside the tread part (Figs. 1-2: 58), wherein the bicycle-tire reinforcing ply (Figs. 1-2: 10) is positioned inside the carcass part (Figs. 1-2: 53), and inside the tread part (Figs. 1-2: 58).

Regarding claim 3, Rigo further discloses that both a first surface and a second surface of the woven fabric are each provided with a vulcanizable elastomer matrix (i.e. vulcanized rubber) ([0298]-[0299], [0369]). While Rigo does not expressly recite that the vulcanized rubbers that are heated under pressure to give a specimen having a thickness of 2 mm and a maximum load of 13 N or greater in a penetration test, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. In this case, Rigo discloses the claimed structure of both a first surface and a second surface of the woven fabric each provided with a vulcanizable elastomer matrix (i.e. vulcanized rubber), thereby the vulcanized rubbers disclosed by Rigo are capable of having a thickness of 2 mm and a maximum load of 13 N or greater in a penetration test. 

Regarding claims 5 and 7, Rigo further discloses that the woven fabric is a plain weave fabric ([0052]-[0053], [0114]). 

Regarding claim 12, while Rigo does not expressly recite the tensile strength of the woven fabric in a longitudinal direction or in a transversal direction, or both, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said tensile strength. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tensile strength of the woven fabric in a longitudinal direction or in a transversal direction, or both.

Regarding claims 15-16, Rigo further discloses that said woven fabric may be treated with a resorcinol formaldehyde latex (i.e. RFL) ([0020]). 

Regarding claim 17, Rigo further discloses that said woven fabric further comprises a rubber layer on a surface thereof ([0134]). 

Regarding claim 20, Rigo further discloses that said yarns are untwisted or singly twisted ([0045]). 

Claim(s) 2, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (US 2019/0358921) as applied to claim 1 above, and further in view of Renken  et al. (US 2014/0120791) (of record).

Regarding claim 2, while Rigo does not expressly recite the basis weight of the woven fabric, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said basis weight. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the basis weight of the woven fabric. 
Nevertheless, even if one of ordinary skill in the art would not have found it obvious to optimize the basis weight of the woven fabric, Renken teaches a layer for reinforcement for tires comprising an elastomer and fabric ([0049], [0057]), wherein the fabric may be a woven fabric or unidirectional fabric ([0052]), and wherein the fabric has a basis weight of from 64 to 740 g/m2 ([0053]), which falls within and overlaps with the claimed range of at least 100 g/m2. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the basis weight of the woven fabric. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Rigo in order to provide the basis weight of the woven fabric in the aforementioned range as is generally known in the similar art, as taught by Renken. 

Regarding claim 4, Rigo further discloses that both a first surface and a second surface of the woven fabric are each provided with a vulcanizable elastomer matrix (i.e. vulcanized rubber) ([0298]-[0299], [0369]). While Rigo does not expressly recite that the vulcanized rubbers that are heated under pressure to give a specimen having a thickness of 2 mm and a maximum load of 13 N or greater in a penetration test, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. In this case, Rigo discloses the claimed structure of both a first surface and a second surface of the woven fabric each provided with a vulcanizable elastomer matrix (i.e. vulcanized rubber), thereby the vulcanized rubbers disclosed by Rigo are capable of having a thickness of 2 mm and a maximum load of 13 N or greater in a penetration test.

Regarding claims 6 and 8, Rigo further discloses that the woven fabric is a plain weave fabric ([0052]-[0053], [0114]).

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (US 2019/0358921)  as applied to claim 1 above, and further in view of Tanaka (US 3,597,303) (of record).

Regarding claim 10, Rigo does not expressly recite that the polyvinyl alcohol-series fiber yarns have a fiber tenacity of 7 cN/dtex or higher.
Tanaka teaches a radial-ply pneumatic tire cover which possesses concurrently improved properties such as high speed quality, wear resistance, cornering characteristics, road-holding characteristics, qualitative re-productibility, etc. (Col. 1 lines 26-30), wherein the improved radial-ply pneumatic tire cover has a breaker comprising cords made of yarns from polyvinyl alcohol (“PVA”) (Col. 1 lines 13-15). Tanaka teaches that the cords may be provided as a woven cord fabric as well (Col. 8 lines 26-33). Although Tanaka teaches a car radial-ply pneumatic tire cover, Tanaka also teaches that conventional PVA yarns are used for light-load tires, such as for bicycles (Col. 3 lines 6-10). One of ordinary skill in the art would readily recognize that if the disclosed PVA yarns may be used in a heavier load car tire for the aforementioned advantages of high speed quality, wear resistance, cornering characteristics, road-holding characteristics, qualitative re-productibility, etc., then the conventional use of such a PVA yarn in a lighter load bicycle would also exhibit the same advantages. Tanaka further teaches that the polyvinyl alcohol-series fiber yarns have a fiber tenacity of not less than 8 g/d (i.e. 8 g/d / 1.1325 = 7.06 cN/dtex) (Col. 3 lines 34-39; Col. 5 lines 25-75; Col. 6 lines 1-71), which falls within and overlaps with the claimed range of 7 cN/dtex or higher. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the fiber tenacity of the polyvinyl alcohol-series fiber yarns. The yarns are required to exhibit a low extensibility within a specified range in accordance with the subject invention, wherein this elongation requisite is inseparable from the tenacity requisite, which are also correlated with the twisting conditions, all being critical for achieving the objects of this invention (Col. 5 lines 30-40), and wherein the tenacity may be adjusted to be optimum if other properties are varied (Col. 5 lines 56-60). In other words, the fiber tenacity is a result-effective variable that may be optimized and that is critical to the functionality and operation of the disclosed invention. Moreover, it is important to provide the tenacity in the aforementioned range so as to provide adequate impact strength, avoid excessive tread wear, and suitably perform drawing and heat treating (Col. 5 lines 25-75; Col. 6 lines 1-71). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Rigo in order to provide the fiber tenacity of the polyvinyl alcohol-series fibers in the aforementioned range for the advantages discussed above as taught by Tanaka, and because it is known in the tire art that fiber tenacity of PVA yarns is a result-effective variable that may be optimized, as also taught by Tanaka. 

Regarding claim 13, Rigo does not expressly recite that a PVA-series polymer constituting said polyvinyl alcohol-series fibers has an average polymerization degree calculated from a viscosity of an aqueous solution at 30°C in a range from 1,000 to 20,000.
Tanaka teaches a radial-ply pneumatic tire cover which possesses concurrently improved properties such as high speed quality, wear resistance, cornering characteristics, road-holding characteristics, qualitative re-productibility, etc. (Col. 1 lines 26-30), wherein the improved radial-ply pneumatic tire cover has a breaker comprising cords made of yarns from polyvinyl alcohol (“PVA”) (Col. 1 lines 13-15). Tanaka teaches that the cords may be provided as a woven cord fabric as well (Col. 8 lines 26-33). Although Tanaka teaches a car radial-ply pneumatic tire cover, Tanaka also teaches that conventional PVA yarns are used for light-load tires, such as for bicycles (Col. 3 lines 6-10). One of ordinary skill in the art would readily recognize that if the disclosed PVA yarns may be used in a heavier load car tire for the aforementioned advantages of high speed quality, wear resistance, cornering characteristics, road-holding characteristics, qualitative re-productibility, etc., then the conventional use of such a PVA yarn in a lighter load bicycle would also exhibit the same advantages. Tanka further teaches that a PVA-series polymer constituting said polyvinyl alcohol-series fibers has an average polymerization degree calculated from a viscosity of an aqueous solution at 30°C in a range not less than 1,200 (Col. 3 lines 34-37, 68-75; Col. 4 lines 32-52), which falls within and overlaps with the claimed range of from 1,000 to 20,000. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the average polymerization degree of the PVA-series polymer constituting said polyvinyl alcohol-series fibers. The degree of polymerization of PVA is directly related to the inseparable, correlative conditions on tenacity and elongation required to the PVA yarns (Col. 4 lines 65-67). Also the correlative conditions have a significant bearing on the occurrence of agglutination during vulcanization of the tire under elevated temperature and pressure (Col. 4 lines 67-70). When the degree of polymerization of PVA is less than 1,200, it is substantially impossible to impart to the PVA yarns the required tenacity and elongation concurrently, no matter how the subsequent spinning and/or drawing conditions are adjusted (Col. 4 lines 70-75). Then the cords exhibiting the desired toughness can no more be obtained, regardless how the twisting conditions of the yarn are varied (Col. 4 line 75; Col. 5 lines 1-2). Furthermore the objectionable effect of agglutination during the vulcanization of the tire becomes more or less inevitable (Col. 5 lines 2-4). In extreme cases, the function of the tire cords is entirely lost (Col. 5 lines 4-6). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Rigo in order to provide the average polymerization degree of the PVA-series polymer constituting said polyvinyl alcohol-series fibers in the aforementioned range for the advantages discussed above as taught by Tanaka. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (US 2019/0358921) as applied to claim 1 above, and further in view of Saito et al. (US 4,261,393) (of record).

Regarding claim 11, while Rigo does not expressly recite the warp density of the woven fabric, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said warp density. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the warp density of the woven fabric. 
Nevertheless, even if one of ordinary skill in the art would not have found it obvious to optimize the warp density of the woven fabric, Saito teaches that it is generally known and widely used to provide tire reinforcements with cord fabrics having a warp density of not less than 20 cords per 5 cm (i.e. approximately 10 yarns/2.5 cm) (Col. 1 lines 11-18), which falls within and overlaps with the claimed range of 40 yarns/2.54 cm or greater. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the warp density of the woven fabric. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Rigo in order to provide the warp density of the woven fabric in the aforementioned range as is generally known and widely used in the tire art, as taught by Saito. 

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (US 2019/0358921) as applied to claim 1 above, and further in view of Yamamoto (JP 2015-001031, see machine translation).

Regarding claims 13-14, Rigo does not expressly recite that a PVA-series polymer constituting said polyvinyl alcohol-series fibers has an average polymerization degree calculated from a viscosity of an aqueous solution at 30°C in a range from 1,000 to 20,000. Rigo also does not expressly recite that said PVA-series fiber yarns further comprise an additive.  
Yamamoto teaches a polyvinyl alcohol fiber for rubber reinforcement, such as in tires (Abstract; Page 1 [01], [04]; Page 4 Industrial Applicability), that may be processed into a woven form (Abstract; Page 2 [03]; Page 3 [08]), wherein the polyvinyl alcohol fibers are provided with a surfactant (i.e. an additive) (Abstract), and wherein the PVA fibers have a polymerization degree of 1000 to 4000 (Page 3 [05]), which falls within and overlaps with the claimed range of 1,000 to 20,000. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the  average polymerization degree  of the polyvinyl alcohol-series fibers. Moreover, Yamamoto teaches that such PVA fibers have excellent RFL liquid permeability that could not be achieved in the past (Page 3 [09]). Conventionally, in the field of rubber reinforcement, an adhesive such as a resin dispersion composed of a resorcin / formalin condensate and latex (hereinafter sometimes referred to as RFL liquid) is applied to fibers in order to provide adhesion to rubber, and in this treatment, it is important to appropriately permeate the RFL solution between the fibers (Page 1 [02]). In other words, it is known in the art to provide PVA fibers with an RFL solution, and in order to achieve excellent RFL liquid permeability a surfactant is used as an additive with the PVA fibers. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Rigo in order to provide the PVA fibers with a surfactant (i.e. additive) for the advantages as discussed above as taught by Yamamoto. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (US 2019/0358921) as applied to claim 1 above, and further in view of Kamisaki et al. (JP 2001-301412, see updated machine translation provided) (of record).

Regarding claim 18, while Rigo does not expressly recite a total fineness of the yarns, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said fineness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the total fineness of the yarns. 
Nevertheless, even if one of ordinary skill in the art would not have found it obvious to optimize the total fineness of the yarns, Kamisaki teaches a bicycle tire comprising a carcass part (i.e. reinforcement ply) with a rope (i.e. yarn) (Abstract), wherein the yarn may be polyvinyl alcohol (Page 2 [0011]), wherein the yarns have a thickness (i.e. total fineness) of 100 to 600 denier (i.e. 111.11 to 666.66 dtex) (Abstract; Page 2 [0011]), which falls within and overlaps with the claimed range of 1000 dtex or lower. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the total fineness of the yarns. In this manner, it is possible to improve the running performance of the tire, and it is possible to provide a bicycle which is excellent in terms of flex fatigue ([0008]). Although Kamisaki teaches using the polyvinyl alcohol yarns of the aforementioned fineness in a carcass, one of ordinary skill in the art would have readily recognized, or at the very least found obvious, that such advantages would also be applicable to the polyvinyl alcohol reinforcement ply disclosed by Rigo. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Rigo in order to provide the yarns with a total fineness in the aforementioned range so as to improve the running performance of the tire and provide a bicycle which is excellent in terms of flex fatigue, as taught by Kamisaki. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. (US 2019/0358921) as applied to claim 1 above, and further in view of Peschek et al. (US 2014/0216626).

Regarding claim 19, while Rigo does not expressly recite the thickness of the woven fabric, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said thickness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the woven fabric. 
Nevertheless, even if one of ordinary skill in the art would not have found it obvious to optimize the thickness of the woven fabric, Peschek teaches a tire comprising a stabilizing woven fabric comprising PVA and having a thickness preferably between 600 µm and 1000 µm (i.e. 0.60 mm to 1.00 mm) ([0057], [0070], [0092]), which falls within and overlaps with the claimed range of 0.10 to 1.00 mm. In this manner, the layer has a suitable thickness which gives it processability and performance ([0092]). Although Peschek does not expressly recite that the reinforcing ply is used in a bicycle tire, one of ordinary skill would readily recognize that the same advantages discussed above would also be beneficial for use in the two-wheeled vehicle tire of Rigo. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Rigo in order to provide the woven fabric with a thickness in the aforementioned range so as to give the ply a suitable thickness which gives it processability and performance, as taught by Peschek. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
 /ROBERT C DYE/ Primary Examiner, Art Unit 1749